Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/27/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 10 recites:
“For at least the above reasons, the Applicant submits that the Linder Application fails to disclose or suggest the features of claims 1 and 10”
The examiner contests that Linder discloses constructing, using the pose of the ARP relative to the target surface, an augmented reality image, in paragraph [0071], “The depth sensor 1119 is used to measure distance between the Bulb and another item.  Thus, the depth sensor 1119 can assist in detecting, recognizing and tracking projection surfaces, objects and gestures”. The depth indicates a pose of the ARP relative to a target surface. In addition, in paragraph [0086], “FIG. 15 shows a Lamp being employed in an augmented e-store application, in an illustrative implementation of this invention…A user may trigger a purchase process by touching a certain product.  The Lamp retrieves the relevant user interface to support the purchase and determines the best location to project it.  
Furthermore, Applicant’s arguments with respect to a line of sight angle relative to the target surface have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (US 2011/0288964) in view of Kawamura (US 2012/0069180).
Regarding claim 1, Linder et al. (hereinafter Linder) discloses a method of dynamically projecting augmented reality information associated with a target object (Linder, [0043], “a kinetic augmented reality ("AR") system is implemented in a desk lamp's familiar form factor”. In addition, in paragraph [0045], “The Bulb houses a pico-projector and conventional cameras…The Lamp's actuated degrees of freedom are used to support different linear and rotational motion paths that allow the Bulb to extend and dynamically change the projection parameters”), the method comprising:
providing an augmented reality projector (ARP) (Linder, [0053], “The pico-projector is generally used to project multi-pixel images”) comprising a digital image projector (Linder, [0053], “The pico-projector is generally used to project multi-pixel images”), a visual spectrum camera (VSC) (Linder, [0006], “two cameras”), and a sensor arrangement including at least one depth sensor (Linder, [0006], “a depth sensor”), all aligned along an ARP line of sight (Linder, Fig. 11);
directing the ARP line of sight toward a target surface of the target object (Linder, Fig. 9);
capturing a visual digital image using the VSC (Linder, [0006], “processes visual data captured by the cameras in order to recognize objects or events, and to respond to them”) and target surface data using the sensor arrangement (Linder, [0071], “The depth sensor 1119 is used to measure distance between the Bulb and another item”);
determining, by an automated data processor (Linder, [0093], “At least one processor 1701 interacts with sensors 1703 (e.g., cameras, depth sensors, accelerometers, IMUs, and IR sensors)”), a pose of the ARP relative to the target surface (Linder, [0071], “The depth sensor 1119 is used to measure distance between the Bulb and another item”);
constructing, by the automated data processor, using the pose of the ARP relative to target surface, an augmented reality image for display on the target surface (Linder, [0072], “The onboard computer 1129 can control actuators to change the position of the Bulb…This response may include changing the position of the Bulb or changing the parameters of an image projected by the pico-
projecting, by the digital image projector, the augmented reality image onto the target surface (Linder, Fig. 6),
wherein the pose of the ARP relative to the target surface includes a distance to the target surface (Linder, [0071], “The depth sensor 1119 is used to measure distance between the Bulb and another item.  Thus, the depth sensor 1119 can assist in detecting, recognizing and tracking projection surfaces, objects and gestures”), and an orientation of the ARP relative to the target surface (Linder, [0059], “the 3D location of the Bulb in space can be deduced from the Lamp's robotic arm DOFs positions”. The 3D location defines orientation information, and x-y plane is considered relative to a surface).
While Linder teaches the pose of the ARP relative to the target surface; Linder is silent with respect to “a line of sight angle relative to the target surface”;
Kawamura discloses a line of sight angle relative to a surface (Kawamura, [0167], “line of sight, and a viewing angle parameter that indicates the viewing angle θ1 of the user”. Fig. 29 illustrates a line of sight angle).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Kawamura’s line of sight angle to calculate 
Regarding claim 2, Linder discloses the actions of directing, capturing, determining, constructing, and projecting are repeated on a continuous basis in real-time (Linder, [0086], “FIG. 15 shows a Lamp being employed in an augmented e-store application, in an illustrative implementation of this invention”. In addition, in paragraph [0097], “The Lamp's actuated DOFs (combined with its sensing and projecting capabilities) allow the Lamp to operate as a controlled geometrically aware projector-camera ("PROCAM") system, capable of keystone correction, zoom, focus, orientation and additional automatic calibration aspects.  The Lamp can also learn the geometric relationships of the different objects and surfaces in its environment on the fly”).
Regarding claim 3, Linder discloses using the captured surface information and the pose of the augmented reality projector relative to the target surface to determine a geometry and orientation of the target surface relative to the augmented reality projector (Linder, [0010], “The Lamp may search a cluttered desktop to find a surface on the desktop that is not cluttered, then move the Bulb closer to the uncluttered surface, and then project a multi-pixel image on the uncluttered surface.  When projecting this image, the Lamp may select an orientation and size of the image that fits within the boundaries of the uncluttered surface”. In addition, in paragraph [0065], “To change the orientation, the user rotates both of his index fingers, and the corners of the object correspondingly rotate…The "rotate" gesture requires one pivot point and a circular motion relative to the motion that defines an orientation angle, the result is a projection with the change in orientation”. The orientation and size of the image is determined based on a geometry and orientation of the target surface relative to the bulb. In addition, in paragraph [0060], “In FIG. 6, user interface events are detected by the Lamp's computer vision system, using hand tracking combined with IR reflection or depth sensing analysis.  The Lamp's camera 
wherein the augmented reality image is constructed using the geometry and orientation of the target surface relative to the augmented reality projector (Linder, [0010], “The Lamp may search a cluttered desktop to find a surface on the desktop that is not cluttered, then move the Bulb closer to the uncluttered surface, and then project a multi-pixel image on the uncluttered surface.  When projecting this image, the Lamp may select an orientation and size of the image that fits within the boundaries of the uncluttered surface”. In addition, in paragraph [0065], “To change the orientation, the user rotates both of his index fingers, and the corners of the object correspondingly rotate…The "rotate" gesture requires one pivot point and a circular motion relative to the motion that defines an orientation angle, the result is a projection with the change in orientation”. Furthermore, in paragraph [0070-0072], “dynamically controlling projection parameters (e.g. keystone correction, homographic calibration of the projection surface with the camera view-port)…changing the parameters of an image projected by the pico-projector 1133”).
Regarding claim 4, Linder discloses when projected on the target surface, content of the augmented reality image has the same appearance to a viewer regardless of the pose of the augmented reality projector relative to the target surface (Linder, [0049-0051], “The first use case is shown in FIG. 1 (bottom right)… In this third use case, actuators in the Bulb 101 can rotate the Bulb 101 about its vertical axis, but the Bulb cannot otherwise cause actuators to change its position”).
Regarding claim 5, Linder discloses compensation for projection foreshortening as a result of an angle between the ARP and the target surface (Linder, [0097], “capable of keystone correction, zoom, focus, orientation and additional automatic calibration aspects.  The Lamp can also learn the geometric relationships of the different objects and surfaces in its environment on the fly”).
Regarding claim 6, Linder discloses identifying the target object using the visual digital image (Linder, [0086], “the Lamp recognizes an article 1507 printed on the physical page”); and 
obtaining augmented reality object information for the target object (Linder, [0086], “The article is about a celebrity, and triggers the specific product placement in the UI”), wherein the augmented reality object information is used to construct the augmented reality image (Linder, [0086], “The Lamp projects the UI 1509 adjacent to the magazine.  The UI 1509 includes additional information and media that complements the story in physical print (e.g., interactive video clips showing the products, advertisement and promotion etc.)”).
Regarding claim 7, Linder discloses indicia associated with the target object (Linder, [0085], “the projected images may augment the object with relevant information”).
Regarding claim 8, Linder discloses image content location information (Linder, Fig. 15).
Regarding claim 9, Linder discloses a depth sensing camera (Linder, [0071], “The depth sensor may comprise, for example, a flash lidar sensor, a time of flight camera, or another device that can provide image and depth information for each pixel at framerate”).
Regarding claim 10, Linder discloses an augmented reality projector (Linder, Fig. 1) comprising:
a housing (Linder, Fig. 11);
a digital image projector at least partially disposed within the housing (Linder, Fig. 11) and configured to receive digital image information (Linder, [0006], “processes visual data captured by the cameras in order to recognize objects or events, and to respond to them”) and use the digital image information to project an image onto a target surface of an object along a projector line of sight (Linder, Fig. 15); a visual spectrum camera (VSC) at least partially disposed within the housing (Fig. 11) and having a VSC line of sight parallel to the projector line of sight so as to capture a visual digital image of the target surface (Fig. 11);

determine a pose of the augmented reality projector relative to the object (Linder, [0071], “The depth sensor 1119 is used to measure distance between the Bulb and another item”),
 and use the captured surface information and the pose of the augmented reality projector relative to the object to determine a geometry and orientation of the target surface relative to the augmented reality projector (Linder, [0010], “The Lamp may search a cluttered desktop to find a surface on the desktop that is not cluttered, then move the Bulb closer to the uncluttered surface, and then project a multi-pixel image on the uncluttered surface.  When projecting this image, the Lamp may select an orientation and size of the image that fits within the boundaries of the uncluttered surface”. In addition, in paragraph [0065], “To change the orientation, the user rotates both of his index fingers, and the corners of the object correspondingly rotate…The "rotate" gesture requires one pivot point and a circular motion relative to the motion that defines an orientation angle, the result is a projection with the change in orientation”. The orientation and size of the image is determined based on a geometry and orientation of the target surface relative to the bulb. In addition, in paragraph [0097], “The Lamp can also learn the geometric relationships of the different objects and surfaces in its environment on the fly”).
construct an augmented reality image for display on the target surface using the geometry and orientation of the target surface relative to the augmented reality projector (Linder, [0010], “The Lamp 
The remaining steps recite in claim 10 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 12, claim 12 recites function performed by a processor that is similar in scope to the method step recited in claim 4 and therefore is rejected under the same rationale.
Regarding claim 13, claim 13 recites function performed by a processor that is similar in scope to the method step recited in claim 9 and therefore is rejected under the same rationale.
Regarding claim 14, Linder discloses an inertial measurement unit (Linder, [0059], “an inertial measurement unit ("IMU") may be used instead of the accelerometer 614”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612